TYSON, C. J.
— The bill in this case was brought by the appellants who were sureties upon the bond of W. D. Whetstone, as administrator of the estate of Mills Rogers, deceased, for the purpose of subjecting certain described lands now held and claimed to be owned by the appellees by virtue of titles derived from the heirs at law of the said Mills Rogers, deceased. The right of the complainants to maintain the bill is founded in part upon the alleged fact that their principal was adjudged liable, as administrator, in the sum of more than $6,000, at the suit of a creditor of the estate, after the distribution by him of the personal assets belonging to it to the heirs at law entitled thereto “in good faith * * * at their request, without any knowledge or information of the existence of the claim” of the creditor, and that upon a return of executions de bonis intestatis and de bonis propriis of “No property found,” issued upon the decree against the administrator, an action was brought by the creditor against the appellants and judgment recovered, which was paid by them.
It is entirely clear that the appellants right to subject the lands to the payment of their claim is neither greater nor less than would be the right of the administrator, had he paid the creditor’s demand and instituted this suit; and it is also clear that the administrator would have no right to subject the distributees to liability unless he in good faith distributed the personal assets of the estate. In short, “to entitle the representative (administrator) to be reinbursed, the payment must be made in the confidence that the assets will be sufficient for all purposes, and that the deficiency is shown by unexpected occurrences or by debts and claims made known at a subsequent time.”-Moore v. Lesueur, 33 Ala. 237. In Harkins v. Hughes, 60 Ala. 322, it is said: “An executor or administrator, with full knowledge of *67outstanding debts, volunteering to pay legacies or make distribution, cannot, if tbe assets prove deficient, compel tbe legatee or distributee to refund. * * * The rule is not inflexible; but there must be some fact or circumstance relieving the executor or administrator from the presumption of negligence, and evincing good faith on his part, or it cannot be departed from.” See, also, Baldwin v. Alexander, 145 Ala. 186, 40 South. 391, 393. It is apparent from these cases that the averment in the bill with respect to Whetstone’s good faith, etc., was essential to its equity, and therefore necessary to be proved; and the burden of proving it was, of course, upon the complainants. We find not a single fact or circumstance in the record “relieving the administrator from the presumption of negligence and evincing good faith on his part.” It is scarcely necessary to say that, unless the right to reinbursement by the administrator from the distributees be established by the evidence, the lands conveyed by them to the respondents cannot'be condemned, irrespective of all other questions. The establishment of the distributees liability is a sine qua non to the subjection of the lands. The question, therefore, whether the lands in the hands of the respondents, as purchasers, could be subjected, short of proof of actual fraud, is not presented; nor is it necessary to determine whether the evidence establishes that the personal assets of the decedent, Rogers, were distributed by the administrator, Whetstone.
Affirmed.
Simpson, Anderson, and Denson, JJ., concur.